Citation Nr: 0305597	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than August 25, 
1994, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2001 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On December 5, 2002, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD arose no 
earlier than March 1994.

2.  The date of claim of entitlement to service connection 
for PTSD was August 25, 1994.


CONCLUSION OF LAW


Entitlement to an effective date earlier than August 25, 
1994, for a grant of service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.201, 3.400 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a June 2002 statement of the case, the RO notified the 
veteran that the effective date of service connection for 
PTSD had to be the date of claim or the date entitlement 
arose, whichever was the later.  At a personal hearing in 
November 2002, the veteran argued that March 29, 1993, the 
date of his claim for VA pension, should be considered the 
date of claim for service connection for PTSD.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  The effective 
date of an award of disability compensation based on direct 
service connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2002).

Applicable regulations provide that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant or her duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2002).  The United States Court of Appeals for 
the Federal Circuit has held that 38 C.F.R. § 3.155(a) does 
not deal with or authorize oral informal claims.  Rodriguez 
v. West, 189 F.3d 1351, 1353-4 (1999).  The Court stated that 
38 C.F.R. § 3.1(p) defines "claim", informal as well as 
formal, as a "communication in writing" and when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim", it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing".

38 C.F.R. § 3.201(a) (2002) provides that a claimant for 
dependency and indemnity compensation (DIC) may elect to 
furnish to VA in support of that claim copies of evidence 
which was previously furnished to the Social Security 
Administration (SSA) or to have VA obtain such evidence from 
SSA.  For the purpose of determining the earliest effective 
date for payment of DIC, such evidence will be deemed to have 
been received by VA on the date it was received by SSA.  The 
Board notes that this regulation applies only to claims filed 
with VA seeking entitlement to DIC benefits, which are 
benefits paid in certain circumstances to a survivor of a 
deceased veteran.

In the instant case, on August 25, 1994, the veteran filed VA 
Form 21-4138, Statement in Support of Claim.  On that form, 
he stated that he was requesting service connection for PTSD.  
Ultimately, a rating decision in June 2001 granted his claim 
of entitlement to service connection for PTSD, effective 
August 25, 1994, the date of claim.

The veteran is seeking an earlier effective date for the 
grant of service connection for PTSD.  He contends that the 
effective date should be earlier than the date assigned by 
the RO for 3 reasons: first, that PTSD was diagnosed prior to 
August 25, 1994; second, that a claim he filed with SSA 
should be accepted as a claim of entitlement to service 
connection for PTSD; and, third, that a VA claim which he 
filed in March 1993 should be accepted as having been a claim 
for service connection for PTSD.  The Board will consider 
these contentions in turn.

Along with his informal claim of entitlement to service 
connection for PTSD, received on August 25, 1994, the veteran 
submitted medical evidence showing diagnoses of PTSD.  In 
March 1994, F. A. S., Ph. D., a private psychologist with a 
counseling center, diagnosed PTSD and organic mental 
disorder, not otherwise specified (provisional).  During VA 
hospitalization in August 1994, the Axis I diagnoses included 
PTSD, as well as bipolar affective disorder, psychotic, 
possible organic mental disorder, and others.  (The veteran 
also submitted a VA mental health clinic note dated in 
December 1993, which showed assessments of depression and 
anxiety and "probably PTSD.")  In 1993 and 1994, a 
regulation provided that service connection for PTSD required 
a clear diagnosis of the disorder.  See 38 C.F.R. § 3.304(f) 
(1994).  That requirement was met in March 1994, when the 
private psychologist rendered a diagnosis of PTSD.  If all 
other requirements for service connection for PTSD had been 
met at that time, entitlement to service connection for PTSD 
would have arisen in March 1994.  However, as it is not in 
dispute that the veteran did not file a claim for service 
connection for PTSD within one year of his separation from 
active service in December 1972, the effective date of the 
grant of service connection for PTSD must be the date of 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(ii)(B)(2) (2002).  Assuming, without 
deciding, that entitlement to service connection for PTSD 
arose in March 1994, the date of claim in August 1994 was 
later than the date entitlement arose and must be the 
effective date of the grant of service connection.  For this 
reason, the Board finds that the veteran's first argument is 
without merit.

A review of SSA records in the veteran's case shows that: the 
veteran filed a claim for disability benefits with that 
agency on July 27, 1992; a decision of an administrative law 
judge of SSA in April 1994 found that the veteran had been 
disabled for the purpose of laws administered by SSA since 
July 3, 1992; the primary diagnosis was lumbar strain 
syndrome and the secondary diagnosis was organic mental 
disorder.  The records of SSA pertaining to the veteran's 
claim filed with that agency do not, the Board finds, 
constitute a claim of entitlement to service connection for 
PTSD.  As noted above, the regulation pertaining to the 
effective date of a grant of entitlement to DIC by a survivor 
of a deceased veteran has no applicability to an original 
claim for disability compensation based on direct service 
connection.  See 38 C.F.R. § 3.201(a) (2002).  Furthermore, 
there is no basis in the record to consider the veteran's 
claim for SSA benefits to be a claim for service connection 
for PTSD, as his SSA claim did not identify service 
connection for PTSD as a benefit he was seeking.  See 
38 C.F.R. § 3.155(a) (2002).  For these reasons, the Board 
finds that the veteran's second argument is without merit.

On March 29, 1993, the veteran filed VA Form 21-526, 
Veteran's Application for Compensation or Pension.  In 
section 24 of that claim form, which asked for "nature of 
sickness, disease, or injuries for which this claim is made 
and date each began", the veteran stated, "Back condition - 
1991; left knee condition - 1991; carpal tunnel syndrome - 
1989; memory loss condition - 1991."  VA Form 21-526 stated, 
"Skip items 26, 27 and 28 if you are not claiming 
compensation for a service connected disability."  Items 26 
and 27 pertain to medical treatment during service by service 
department medical personnel and medical treatment before, 
during, and after service by civilian medical personnel for 
claimed conditions.  Item 28 asks the claimant to identify 
persons other than physicians who know about the sickness, 
disease, or injuries for which a service connection claim is 
being made.  On the application form which he filed in March 
1993, the veteran skipped items 26, 27, and 28, indicating 
that he did not intend to file a service connection claim at 
that time.  The RO accepted his VA Form 21-526 as a claim of 
entitlement to non-service connected pension benefits and 
ultimately granted his pension claim by a rating decision in 
July 1994.  Because the veteran's claim in March 1993 did not 
identify service connection for PTSD as a benefit being 
sought at that time and did not even identify service 
connection for an acquired psychiatric disorder as a benefit 
being sought at that time, the Board finds that it did not 
constitute a claim of entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.155(a) (2002).  Indeed, by the terms 
of the form and the way the veteran filled it out, his VA 
Form 21-526 received in March 1993 did not constitute a claim 
of entitlement to service connection for any disability.  For 
these reasons, the Board finds that the veteran's third 
argument is without merit.

In sum, there is no basis in law or fact to find that the 
veteran filed a claim of entitlement to service connection 
for PTSD prior to August 25, 1994.  As the effective date of 
the grant of service connection for PTSD must be the later of 
the date of claim or the date entitlement arose, the 
effective date cannot be earlier than August 25, 1994, the 
date of claim, and so entitlement to an earlier effective 
date is not established.  38 C.F.R. §§ 3.155, 3.201, 3.400 
(2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
 




ORDER

Entitlement to an effective date earlier than August 25, 
1994, for a grant of service connection for PTSD is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

